NUMBER 13-06-174-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: 
MILDRED MEL GREGORY, ANITA GAIL GREGORY SMITH, SHARON ANN GREGORY HICKS,
AND CARRIE GAY GREGORY
 
 
 
                    On Petition for Writ of Mandamus                
                     
 
 
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and Castillo
Per
Curiam Memorandum Opinion
 




Relators, Mildred Mel Gregory, Anita Gail Gregory
Smith, Sharon Ann Gregory Hicks, and Carrie Gay Gregory, filed a petition for
writ of mandamus in the above cause on April 17, 2006.  Having examined and fully considered the
petition for writ of mandamus, the Court is of the opinion that (1) Relators
have not shown themselves entitled to the relief sought and, thus, (2) the
petition must be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of
mandamus is DENIED.
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
20th day of April 2006.